Pratt, J.
The opinion of the surrogate discusses the questions involved so fully that there is little need for extended argument. The weakness of the evidence introduced by the contestant is manifest. The volume introduced as containing the laws of the grand duchy of Baden does not toucii upon the subject in controversy here. As to whether the communities there referred to can accept legacies, the statute is silent; nor does the oral evidence cover the ground. True, the witness states that by the unwritten law of Baden a community can acquire property by any means known to the law, but, when cross-examined as to the grounds of his knowledge, seems to rest upon his assumption that if the law was otherwise he would know it. And the whole examination, taken together, shows that constant changes have taken place in the laws of the grand duchy for the last 40 years, with which changes the witness had no familiarity. It was conceded that the community had no charter, and that it included all the inhabitants of a geographical district. That must needs be a fluctuating class of persons which has not ordinarily capacity to take a gift. The competency of the witness to testify to the law was peculiarly within the province of the surrogate, (Hynes v. McDermott, 82 N. Y. 41-58,) and we see no ground to disagree with his conclusion. Decree affirmed.